

	

		II

		109th CONGRESS

		1st Session

		S. 2149

		IN THE SENATE OF THE UNITED STATES

		

			December 20, 2005

			Mr. Obama (for himself

			 and Ms. Mikulski) introduced the

			 following bill; which was read twice and referred to the

			 Committee on Health, Education, Labor,

			 and Pensions

		

		A BILL

		To authorize resources to provide students with

		  opportunities for summer learning through summer learning

		  grants.

	

	

		1.Short

			 titleThis Act may be cited as

			 the Summer Term Education Programs for

			 Upward Performance Act of 2005 or the STEP UP Act

			 of 2005.

		2.FindingsCongress finds the following:

			(1)All students

			 experience learning losses when they do not engage in educational activities

			 during the summer.

			(2)Students on

			 average lose more than 1 month's worth of reading skills, and 2 months or more

			 in mathematics facts and skills, during the summer.

			(3)The impact of

			 summer learning loss is greatest for children living in poverty, for children

			 with learning disabilities, and for children who do not speak English at

			 home.

			(4)While

			 middle-class children’s test scores plateau or even rise during the summer

			 months, scores plummet for children living in poverty. Disparities grow, so

			 that reading scores of disadvantaged students can fall more than 3 months

			 behind the scores of their middle-class peers.

			(5)Summer learning

			 losses by children living in poverty accumulate over the elementary school

			 years, so that their achievement scores fall further and further behind the

			 scores of their more advantaged peers as the children progress through

			 school.

			(6)This summer slide

			 is costly for American education. Analysis by Professor Harris Cooper and his

			 colleagues finds that 2 months of the school year are lost: 1 month spent in

			 reteaching and 1 month spent not providing new instruction.

			(7)Analysis of

			 summer learning programs has demonstrated their effectiveness. In the BELL

			 programs in Boston, New York, and Washington, DC, students gained several

			 months' worth of reading and mathematics skills in 6 weeks, with a majority of

			 those students moving to a higher performance category, as assessed by

			 standardized mathematics and reading tests. In the Center for Summer Learning's

			 Teach Baltimore Summer Academy, randomized studies show that students who

			 regularly attended the program for not less than 2 summers gained advantages of

			 70 to 80 percent of 1 full grade level in reading over control-group peers who

			 did not attend summer school.

			(8)Summer learning

			 programs are proven to remedy, reinforce, and accelerate learning, and can

			 serve to close the achievement gap in education.

			3.PurposeThe purpose of this Act is to create

			 opportunities for summer learning by providing summer learning grants to

			 eligible students, in order to—

			(1)provide the

			 students with access to summer learning;

			(2)facilitate the

			 enrollment of students in elementary schools or youth development organizations

			 during the summer;

			(3)promote

			 collaboration between teachers and youth development professionals in order to

			 bridge gaps between schools and youth programs; and

			(4)encourage

			 teachers to try new techniques, acquire new skills, and mentor new

			 colleagues.

			4.DefinitionsIn this Act:

			(1)Educational

			 service agencyThe term educational service agency

			 has the meaning given the term in section 9101 of the Elementary and Secondary

			 Education Act of 1965 (20 U.S.C. 7801).

			(2)Eligible

			 entityThe term eligible entity means an entity

			 that—

				(A)desires to

			 participate in a summer learning grant program under this Act by providing

			 summer learning opportunities described in section 6(d)(1)(B) to eligible

			 students; and

				(B)is—

					(i)a

			 local educational agency;

					(ii)a for-profit

			 educational provider, nonprofit organization, or summer enrichment camp, that

			 has been approved by the State educational agency to provide the summer

			 learning opportunity described in section 6(d)(1)(B), including an entity that

			 is in good standing that has been previously approved by a State educational

			 agency to provide supplemental educational services; or

					(iii)a

			 consortium consisting of a local educational agency and 1 or more of the

			 following entities:

						(I)Another local

			 educational agency.

						(II)A

			 community–based youth development organization with a demonstrated record of

			 effectiveness in helping students learn.

						(III)An institution

			 of higher education.

						(IV)An educational

			 service agency.

						(V)A for-profit

			 educational provider described in clause (ii).

						(VI)A nonprofit

			 organization described in clause (ii).

						(VII)A summer

			 enrichment camp described in clause (ii)

						(3)Eligible

			 studentThe term eligible student means a student

			 who—

				(A)is eligible for a

			 free lunch under the Richard B. Russell National School Lunch Act (42 U.S.C.

			 1751 et seq.);

				(B)is served by a

			 local educational agency identified by the State educational agency in the

			 application described in section 5(b); or

				(C)(i)in the case of a summer

			 learning grant program authorized under this Act for fiscal year 2006, 2007, or

			 2008, is eligible to enroll in any of the grades kindergarten through grade 3

			 for the school year following participation in the program; or

					(ii)in the case of a summer learning

			 grant program authorized under this Act for fiscal year 2009 or 2010, is

			 eligible to enroll in any of the grades kindergarten through grade 5 for the

			 school year following participation in the program.

					(4)Institution of

			 higher educationThe term institution of higher

			 education has the meaning given the term in section 101(a) of the Higher

			 Education Act of 1965 (20 U.S.C. 1001(a)).

			(5)Local

			 educational agencyThe term local educational agency

			 has the meaning given the term in section 9101 of the Elementary and Secondary

			 Education Act of 1965 (20 U.S.C. 7801).

			(6)SecretaryThe

			 term Secretary means the Secretary of Education.

			(7)StateThe

			 term State means each of the several States of the United States,

			 the District of Columbia, the Commonwealth of Puerto Rico, Guam, American

			 Samoa, the United States Virgin Islands, the Commonwealth of the Northern

			 Mariana Islands, the Republic of the Marshall Islands, the Federated States of

			 Micronesia, and the Republic of Palau.

			(8)State

			 educational agencyThe term State educational agency

			 has the meaning given the term in section 9101 of the Elementary and Secondary

			 Education Act of 1965 (20 U.S.C. 7801).

			5.Demonstration

			 grant program

			(a)Program

			 authorized

				(1)In

			 generalFrom the funds

			 appropriated under section 8 for a fiscal year, the Secretary shall carry out a

			 demonstration grant program in which the Secretary awards grants, on a

			 competitive basis, to State educational agencies to enable the State

			 educational agencies to pay the Federal share of summer learning grants for

			 eligible students.

				(2)Number of

			 grantsFor each fiscal year, the Secretary shall award not more

			 than 5 grants under this section.

				(b)ApplicationA State educational agency that desires to

			 receive a grant under this section shall submit an application to the Secretary

			 at such time, in such manner, and accompanied by such information as the

			 Secretary may require. Such application shall identify the areas in the State

			 where the summer learning grant program will be offered and the local

			 educational agencies that serve such areas.

			(c)Award

			 basisIn awarding grants under this section, the Secretary shall

			 take into consideration an equitable geographic distribution of the

			 grants.

			6.Summer learning

			 grants

			(a)Use of grants

			 for summer learning grants

				(1)In

			 generalEach State educational agency that receives a grant under

			 section 5 for a fiscal year shall use the grant funds to provide summer

			 learning grants for the fiscal year to eligible students in the State who

			 desire to attend a summer learning opportunity offered by an eligible entity

			 that enters into an agreement with the State educational agency under

			 subsection (d)(1).

				(2)Amount; federal

			 and non-federal shares

					(A)AmountThe

			 amount of a summer learning grant provided under this Act shall be—

						(i)for

			 each of the fiscal years 2006 through 2009, $1,600; and

						(ii)for fiscal year

			 2010, $1,800.

						(B)Federal

			 shareThe Federal share of each summer learning grant shall be

			 not more than 50 percent of the amount of the summer learning grant determined

			 under subparagraph (A).

					(C)Non-federal

			 shareThe non-Federal share of each summer learning grant shall

			 be not less than 50 percent of the amount of the summer learning grant

			 determined under subparagraph (A), and shall be provided from non-Federal

			 sources, such as State or local sources.

					(b)Designation of

			 summer scholarsEligible students who receive summer learning

			 grants under this Act shall be known as summer scholars.

			(c)Selection of

			 summer learning opportunity

				(1)Dissemination

			 of informationA State educational agency that receives a grant

			 under section 5 shall disseminate information about summer learning

			 opportunities and summer learning grants to the families of eligible students

			 in the State.

				(2)ApplicationThe

			 parents of an eligible student who are interested in having their child

			 participate in a summer learning opportunity and receive a summer learning

			 grant shall submit an application to the State educational agency that includes

			 a ranked list of preferred summer learning opportunities.

				(3)ProcessA

			 State educational agency that receives an application under paragraph (2)

			 shall—

					(A)process such

			 application;

					(B)determine whether

			 the eligible student shall receive a summer learning grant;

					(C)coordinate the

			 assignment of eligible students receiving summer learning grants with summer

			 learning opportunities; and

					(D)if demand for a

			 summer learning opportunity exceeds capacity—

						(i)in

			 a case where information on the school readiness (based on school records and

			 assessments of student achievement) of the eligible students is available, give

			 priority for the summer learning opportunity to eligible students with low

			 levels of school readiness; or

						(ii)in

			 a case where such information on school readiness is not available, rely on

			 randomization to assign the eligible students.

						(4)FlexibilityA

			 State educational agency may assign a summer scholar to a summer learning

			 opportunity program that is offered in an area served by a local educational

			 agency that is not the local educational agency serving the area where such

			 scholar resides.

				(5)Requirement of

			 acceptanceAn eligible entity shall accept, enroll, and provide

			 the summer learning opportunity of such entity to, any summer scholar assigned

			 to such summer learning opportunity by a State educational agency pursuant to

			 this subsection.

				(d)Agreement with

			 eligible entity

				(1)In

			 generalA State educational agency shall enter into an agreement

			 with the eligible entity offering a summer learning opportunity, under

			 which—

					(A)the State

			 educational agency shall agree to make payments to the eligible entity, in

			 accordance with paragraph (2), for a summer scholar; and

					(B)the eligible entity shall agree to provide

			 the summer scholar with a summer learning opportunity that—

						(i)provides a total

			 of not less than the equivalent of 30 full days of instruction (or not less

			 than the equivalent of 25 full days of instruction, if the equivalent of an

			 additional 5 days is devoted to field trips or other enrichment opportunities)

			 to the summer scholar;

						(ii)employs

			 small-group, research-based educational programs, materials, curricula, and

			 practices;

						(iii)provides a

			 curriculum that—

							(I)emphasizes

			 reading and mathematics;

							(II)is primarily

			 designed to increase the literacy and numeracy of the summer scholar;

			 and

							(III)is aligned with

			 the standards and goals of the school year curriculum of the local educational

			 agency serving the summer scholar;

							(iv)applies

			 assessments to measure the skills taught in the summer learning opportunity and

			 disaggregates the results of the assessments for summer scholars by race and

			 ethnicity, economic status, limited English proficiency status, and disability

			 category, in order to determine the opportunity's impact on each subgroup of

			 summer scholars;

						(v)collects daily

			 attendance data on each summer scholar; and

						(vi)meets all

			 applicable Federal, State, and local civil rights laws.

						(2)Amount of

			 payment

					(A)In

			 generalExcept as provided in subparagraph (B), a State

			 educational agency shall make a payment to an eligible entity for a summer

			 scholar in the amount determined under subsection (a)(2)(A).

					(B)AdjustmentIn

			 the case in which a summer scholar does not attend the full summer learning

			 opportunity, the State educational agency shall reduce the amount provided to

			 the eligible entity pursuant to subparagraph (A) by a percentage that is equal

			 to the percentage of the summer learning opportunity not attended by such

			 scholar.

					(e)Use of school

			 facilitiesState educational agencies are encouraged to require

			 local educational agencies in the State to allow eligible entities, in offering

			 summer learning opportunities, to make use of school facilities in schools

			 served by such local educational agencies at reasonable or no cost.

			(f)Access of

			 recordsAn eligible entity offering a summer learning opportunity

			 under this Act is eligible to receive, upon request, the school records and any

			 previous supplemental educational services assessment records of a summer

			 scholar served by such entity.

			(g)Administrative

			 costsA State educational agency or eligible entity receiving

			 funding under this Act may use not more than 5 percent of such funding for

			 administrative costs associated with carrying out this Act.

			7.Evaluations;

			 report; website

			(a)Evaluation and

			 assessmentFor each year that an eligible entity enters into an

			 agreement under section 6(d), the eligible entity shall prepare and submit to

			 the Secretary a report on the activities and outcomes of each summer learning

			 opportunity that enrolled a summer scholar, including—

				(1)information on

			 the design of the summer learning opportunity;

				(2)the alignment of

			 the summer learning opportunity with State standards; and

				(3)data from

			 assessments of student mathematics and reading skills for the summer scholars

			 and on the attendance of the scholars, disaggregated by the subgroups described

			 in section 6(d)(1)(B)(iv).

				(b)ReportFor

			 each year funds are appropriated under section 8 for this Act, the Secretary

			 shall prepare and submit a report to Congress on the summer learning grant

			 programs, including the effectiveness of the summer learning opportunities in

			 improving student achievement.

			(c)Summer learning

			 grants websiteThe Secretary shall make accessible, on the

			 Department of Education website, information for parents and school personnel

			 on successful programs and curricula, and best practices, for summer learning

			 opportunities.

			8.Authorization of

			 appropriationsThere are

			 authorized to be appropriated to carry out this Act $100,000,000 for fiscal

			 year 2006 and such sums as may be necessary for each of the fiscal years 2007

			 through 2010.

		

